Case 2:18-cv-00053-JRG Document 262 Filed 01/31/20 Page 1 of 7 PageID #: 11931



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION

 IMPLICIT, LLC,                      §
                                     §
       Plaintiff,                    §
                                     §      Civil Action No. 2:18-cv-53-JRG
 v.                                  §                LEAD CASE
                                     §
 NETSCOUT SYSTEMS, INC.,             §        JURY TRIAL DEMANDED
                                     §
       Defendant.                    §

                         PLAINTIFF IMPLICIT, LLC’S
                REPLY IN SUPPORT OF MOTION FOR JUDGMENT
             AS A MATTER OF LAW AND MOTION FOR A NEW TRIAL
Case 2:18-cv-00053-JRG Document 262 Filed 01/31/20 Page 2 of 7 PageID #: 11932



        Implicit submits that its Motion should be granted, including for the following reasons.

      I.        Implicit Established Infringement

        Implicit established infringement. NetScout focuses on the construction of “sequence of

[two or more] routines,” but NetScout’s defense did not follow the claims. The “path” is a data

structure, and that structure “indicate[s] a sequence of routines for processing packets in the

message.” ’683 Patent, claim 1. The “sequence of routines” is “an ordered arrangement of [two

or more] software routines that was not selected from a set of arrangements created before

receiving a first packet of the message.” Dkt. 111, at 14. An “ordered arrangement” is not the

source code itself; it is the arrangement reflected in the “path” structure. The “set of arrangements”

is also not the source code itself; it is what is reflected in any pre-created “paths.”

        The Court’s Markman Order recognized this distinction between the “arrangements” and

the source code itself: “The patentee did not disclaim the existence of software routines prior to

receiving a first packet of the message. The patentee explained that the claimed invention uses

software routine arrangements that were not created prior to receiving a first packet of the

message.” Id. at 13 (emphasis in original); see also Ex. I, at 29:9–12 (“But I’m -- I also don’t want

to say that the patentee disclaimed all possible paths because it doesn’t make a lot of sense to me

and I’m not sure where it goes.”).

        NetScout still ignores that distinction. NetScout asserted noninfringement because its

software routines, and the ways they might be arranged for a particular flow, existed when

NetScout’s programmers wrote the software. That is, of course, how all software works. But

noninfringement under the Court’s construction required that the sets of arrangements, i.e., all the

indicated paths, were actually created for a flow before it arrived, e.g., if the products had pre-

filled the flow table and selected a pre-created entry. NetScout did not address that question. And

the evidence established that NetScout’s products created the flow-table entry, and the ordered


                                                   1
Case 2:18-cv-00053-JRG Document 262 Filed 01/31/20 Page 3 of 7 PageID #: 11933



arrangement of routines indicated by the entry, after the first packet arrived. See Mot. at 1–3.

       NetScout also did not follow the claims for its second noninfringement position. The claim

focuses on what happens in the TCP routines, e.g., ’683 Patent, claim 1, and that was the issue for

trial on these limitations: “Counsel, I am persuaded that there is a live factual dispute as to how

these products function, what’s the role of the ethernet header, if any, when the TCP header is

being processed.” Dkt. 258-1, at 60:22–25. And, on that question, the evidence established

infringement. When the TCP header is being processed in the TCP routines, there is no role for

the Ethernet header. See, e.g., Mot. at 3–5. NetScout does not contend otherwise. Its defense was

to avoid that issue and instead focus that the Ethernet header is still stored in memory (and unused).

That was not a relevant defense and does not provide sufficient evidence to support the verdict.

     II.       Prejudicial Error Warrants a New Trial

               A.      The Court’s Claim Construction

       NetScout incorrectly characterizes Implicit’s Motion as one for reconsideration of the

Markman Order. Resp. at 9–10. But, in order to obtain a new trial, Implicit had to show (1) that

the construction was in error and (2) that it was prejudiced by the error. See, e.g., ArcelorMittal

France v. AK Steel Corp., 700 F.3d 1314, 1325 (Fed. Cir. 2012) (“A district court’s incorrect claim

construction may require a new trial, but only where the party seeking a new trial shows that they

were prejudiced by the error.”) (internal citations omitted); see also Chrimar Holding Co., LLC v.

ALE USA Inc., 732 F. App’x 876, 886 (Fed. Cir. 2018) (non-precedential) (holding that adopting

a new construction of the term “adapted” did not require a new damages trial because the appellant

did not “ask for a new trial on damages based on our adoption of its construction of ‘adapted.’”).

The Motion addressed both issues. NetScout does not contest Implicit’s allegations of prejudice.

       NetScout relies on the OPTi v. VIA case, which arose in a much different context. There,

the defendant sought judgment as a matter of law on indefiniteness—a legal question, not a jury


                                                  2
Case 2:18-cv-00053-JRG Document 262 Filed 01/31/20 Page 4 of 7 PageID #: 11934



question. 65 F. Supp. 3d 465, 475 (E.D. Tex. 2014). That motion was not a proper motion under

Rule 50 because indefiniteness is not a jury issue; thus, the Court treated the motion as seeking

reconsideration of the Court’s earlier ruling. Id. In contrast, Implicit is asking for a new trial so a

jury can resolve the infringement, willfulness, and damages fact questions under the claim

constructions Implicit proposes. Implicit respectfully requests that the Court afford that relief.

               B.      NetScout’s Expert Testimony From Fact Witnesses

       NetScout’s fact witnesses were not providing testimony about how their products operate.

They provided expert opinions on the ultimate issue of infringement—if the Accused Products met

the claim language. Their repeated usage of the key claim terms of the Patents-in-Suit in their

testimony, such as “path” and “outermost header,” was for that exact purpose.                NetScout

emphasized its fact-witness testimony in closing to argue for noninfringement.

       Having secured the verdict, NetScout now takes the opposite position. It asserts that its

witnesses were not using those claim terms as it related to infringement, but as “an attribute of the

operation of the products” and how they understood those terms “in the nature of computer

programming.” Resp. at 11, 12. That is not an accurate portrayal of what happened. And

NetScout’s shift underscores that its fact-witness testimony infected the record with prejudicial

error—if NetScout’s witnesses were not providing opinion testimony on the ultimate infringement

issues, then their claim-term-laden testimony had no relevance to any issue in the case; it was only

there to unduly prejudice Implicit and confuse the jury.

       NetScout primarily argues waiver. But Implicit objected to the testimony of each of

NetScout’s witnesses on the basis that they were providing improper expert testimony. Trial Tr.

12/11/2019 A.M., at 49:22–51:16 (Mr. Barrett); id. at 98:5–99:21 (Mr. Curtin); Trial Tr.

12/11/2019 P.M., at 49:25–51:25 (Dr. Dawson). NetScout argues that Implicit should have

objected to each of the dozen or so questions that NetScout asked that solicited expert testimony.


                                                  3
Case 2:18-cv-00053-JRG Document 262 Filed 01/31/20 Page 5 of 7 PageID #: 11935



But Implicit did raise objections to each witness at the time, and the Court overruled those

objections. In any event, this type of repeated opinion testimony infected the trial record with

plain error such that a new trial is warranted in these circumstances. FED. R. EVID. 103(e).

               C.      NetScout’s “End System” Defense

       NetScout’s comparison of its products to “end systems” was not relevant to any issue

before the jury because—as NetScout admits in its Response—the Patents are not limited to “end

systems.” Resp. at 13–15. NetScout’s (incorrect) claim that the Patents teach the invention as an

end system does not fix the problem: comparing the specification to the Accused Products was not

proper . SRI Int’l v. Matsushita Elec. Corp., 775 F.2d 1107, 1121 (Fed. Cir. 1985) (“Infringement

. . . is determined by comparing an accused product not with a preferred embodiment described in

the specification, or with a commercialized embodiment of the patentee, but with the properly and

previously construed claims in suit.”). NetScout’s “end system” argument had no place at trial.

       NetScout argues that Implicit waived its objection to the testimony because Implicit did

not raise it immediately at trial. But Implicit did object to the testimony that evening and provided

notice of its position and its requested relief. Regardless, NetScout’s introduction of an irrelevant

“end system” defense that contradicted the Markman Order infected the record with the type of

plain error that warrants a new trial. FED. R. EVID. 103(e).

               D.      NetScout’s SCOUT (Mosberger) Defense

       NetScout stipulated that it would not raise SCOUT at trial: (1) NetScout would not offer

any argument, testimony, or evidence “relating to” SCOUT; (2) NetScout would not “compare the

functionality of the Accused Products” to “the functionality in any alleged prior art, including

SCOUT (Mosberger)”; and (3) NetScout would approach the Court if it believed that Implicit had

opened the door (which did not happen, and NetScout does not allege happened). Id. at 1–2.

       NetScout avoids the stipulation in its Response, but it does not dispute that its


                                                 4
Case 2:18-cv-00053-JRG Document 262 Filed 01/31/20 Page 6 of 7 PageID #: 11936



demonstrative was Figure 3.6 from SCOUT. NetScout’s defense is that it did not call the

demonstrative “prior art.” But the stipulation covered any discussion relating to SCOUT, whether

it was called prior art or not. And the demonstrative is Figure 3.6 from SCOUT. NetScout also

asserts that it did not “in any way compare the demonstrative to the functionality of the Accused

Products.” Resp. at 14. But that is what NetScout did in closing. It argued that its demonstrative

was a “static system like we’ve been talking about the entire case.” Trial. Tr. 12/13/2019 A.M.,

at 59:8–16. The “static system[s]” that NetScout was talking about the whole case were its

products. See, e.g., id. at 72:13–16 (“NetScout’s products are built at the factory, and they can

only process what they can process because they’re static and pre-created.”) (emphasis added).

       NetScout argues that its use of SCOUT did not prejudice Implicit. But Implicit relied on

NetScout’s stipulation. And NetScout’s use of SCOUT, at the close of the evidence, was

prejudicial. NetScout omitted from its demonstrative that the green lines are the “paths” in

SCOUT—not the solid gray lines or the boxes. See, e.g., Mot. at 15 (comparing Figure 3.6 from

SCOUT, entitled “Paths Versus Classifiers,” with NetScout’s demonstrative, which omits the

Figure title). NetScout then mixed up the concepts, which Dr. Almeroth attempted to un-tangle in

his testimony. See, e.g., Trial Tr. 12/12/2019 A.M., at 115:12–15 (“You’ve used the word ‘paths’

to refer to the solid lines, as well as the green lines.”); id. at 116:9–11 (“My understanding was the

if/then statements refer to the gray connection lines, not to the green P-labeled lines.”). NetScout

then argued in closing that Dr. Almeroth lacked credibility because of his answers to NetScout’s

questions, urging the jury to credit its witnesses over Dr. Almeroth. That was prejudicial.

    III.       CONCLUSION

       For the foregoing reasons, Implicit respectfully requests that the Court grant these Motions.




                                                  5
Case 2:18-cv-00053-JRG Document 262 Filed 01/31/20 Page 7 of 7 PageID #: 11937



 Dated: January 31, 2020                        Respectfully submitted,

                                                By: /s/ Christian Hurt

                                                William E. Davis, III (TX Bar No. 24047416)
                                                Christian J. Hurt (TX Bar No. 24059987)
                                                Edward Chin (Of Counsel)
                                                (TX Bar No. 50511688)
                                                Debra Coleman (Of Counsel)
                                                (TX Bar No. 24059595)
                                                THE DAVIS FIRM, PC
                                                213 N. Fredonia Street, Suite 230
                                                Longview, Texas 75601
                                                Telephone: (903) 230-9090
                                                Facsimile: (903) 230-9661
                                                Bdavis/churt/echin/dcoleman@bdavisfirm.com

                                                Counsel for Plaintiff Implicit, LLC



                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document is being filed electronically in

compliance with Local Rule CV-5(a). As such, this document is being served on all counsel who

are deemed to have consented to electronic service. Local Rule CV-5(a)(3)(V). Pursuant to

Federal Rule of Civil Procedure 5(d) and Local Rule CV-5(d) and (e), any counsel of record not

deemed to have consented to electronic service will be served with a true and correct copy of the

foregoing by email on this 31st day of January, 2020.

                                                    /s/ Christian Hurt
                                                    Christian Hurt




                                               6
